 
  Exhibit 10.14
 
CONSULTING AGREEMENT
 
Dynatronics Corporation with its principle place of business at 1200 Trapp Road
Eagan MN, 55121 ("Company") and Brian Baker, a Consultant located at 82
Centerville Commons Way Centerville, UT ("Consultant"), execute this CONSULTANT
AGREEMENT ("Agreement") effective October 8, 2020 ("Effective Date").
 
RECITALS
 
WHEREAS, Company desires to engage Consultant to perform various services, and
Consultant wishes to provide such services to the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:
 
1.            Services for Company. Company engages Consultant to provide
consultant services on an as needed basis and/or particularly described in the
Statement of Work submitted from time to time. ("Services").
 
2.            Performance of Services. Consultant will devote the time and
effort necessary to perform the Services on behalf of Company as assigned.
Consultant at all times, shall promote Company's best interests and be rendered
in conformance with terms hereof, and must not discredit Company or its services
in any way.
 
3.            Compensation and Expense Reimbursement. In consideration for the
Services to be rendered pursuant to this Agreement, Consultant shall receive the
sum One Hundred Fifty DOLLARS ($150.00) per hour. In addition, Company shall pay
Consultant a monetary stipend of Eight Hundred Ninety DOLLARS ($890.00) per
month for each month Consultant provides services. Consultant shall also be
reimbursed business expenses as follows:
 
3.1           Invoices. During the term of this Agreement, Consultant shall
issue invoices to Company on a weekly basis, during any month in which the
Consultant has provided Services hereunder. Each invoice relating to this
Agreement shall include a description of Services to which it relates, including
a reasonably detailed description of the type of Services performed and the
number of hours spent.
 
3.2           Payments. So long as Consultant shall have provided an invoice
Company shall pay each invoice two weeks from the invoice date.
 
3.3           Stock Options and Units. As long as Consultant meets the
definition of “Continuous Service” under the Company’s 2018 Equity Incentive
Plan, Consultant will continue to vest in his granted stock options and
restricted stock units.
 
 

 
 
4.           Term and Termination. This Agreement shall be effective as of the
date first written above and shall continue in effect until either Party
terminates the Agreement. At any time during the term of this Agreement either
Party may terminate the agreement with a 15 day written notice to the other
Party. Upon termination Consultant shall only be entitled to be paid for
Services rendered and Expenses incurred up to the point of written notice.
 
 
             5.                       
Independent Consultant Status. Parties understand that Consultant is an
independent contractor and all work performed hereunder shall be deemed a
work-for-hire. Consultant expressly understands and agrees that this Agreement
does not create an employer/employee relationship. Except as otherwise agreed to
in this Agreement or the Separation Agreement between the parties, Consultant
shall not be entitled to participate in any of the Company’s benefit programs.
Consultant shall be responsible for all tax obligations under federal and state
tax laws and shall provide a completed Form W9 that can be found at
https://www.irs.gov/pub/irs-pdf/fw9.pdf.
 
             6.                       
Indemnification. Unless due to Consultant’s gross negligence or willful
misconduct, the Company agrees to indemnify and hold harmless Consultant from
and against any and all losses and otherwise defend Consultant against all
liabilities, claims, actions, proceedings, damages and expenses arising out of
or relating to consulting services and worked performed on Company’s behalf.
 
7.            Confidential Information; Proprietary Information and Inventions.
The relationship between the Company and Consultant is one of confidence and
trust. For the avoidance of doubt, the Confidentiality and Non-Compete
Agreement, Employment Agreement and the Separation Agreement between the parties
shall control and Consultant shall be obligated to their provisions regarding
confidentiality and proprietary information. However, if the confidentiality
and/or proprietary provisions of those agreements expire, then the
confidentiality provision set forth in Exhibit A shall control until this
Agreement is terminated as set forth in Section 5 above.
 
8.            Notices. All communications, requests, consents and other notices
under this Agreement shall be given in writing and delivered by, courier,
registered or certified mail (postage prepaid). Notice shall be deemed given on
the date of delivery as shown by the delivery receipt. Notices will be addressed
to each party as follows:
 
Company:                                   

 
Dynatronics Corporation
Attn: General Counsel
1200 Trapp Road
Eagan, MN 55121                        
 
Consultant:
 
Brian Baker
82 Centerville Commons Way
Centerville, UT 84014
 
 

 
 
9.            Governing Law; Forum. The laws of the United States of America and
the State of Utah govern all matters arising out of or relating to this
Agreement without giving effect to any conflict of law principles. The Company
and Consultant each irrevocably consent to the exclusive personal jurisdiction
of the federal and state courts located in Utah, as applicable, for any matter
arising out of or relating to this Agreement, except that in actions seeking to
enforce any order or any judgment of the federal or state courts located in
Utah, personal jurisdiction will be nonexclusive. Additionally, notwithstanding
anything in the foregoing to the contrary, a claim for equitable relief arising
out of or related to this Agreement may be brought in any court of competent
jurisdiction.
 
10.           Construction and Interpretation; Miscellaneous. This Agreement was
jointly negotiated and prepared by the parties, so any ambiguity herein shall
not be construed for or against any party. Unless the context requires
otherwise, words denoting the singular may be construed as denoting the plural
and the words of the plural may be construed as denoting the singular as is
appropriate. The terms "include" and "including" mean "including without
limitation". The term "Law" includes constitutions, statutes, rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings,
judicial opinions, restrictions and charges; a reference to a specific statute
also refers to regulations relating to that statute; a reference to a specific
law refers to that law as revised or amended at the time that law is being
applied. An "affiliate" of a party means any person (individual or entity) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the party. The section titles are
stated only for convenience and shall not control or affect the interpretation
of construction of any provision of the Agreement. If any particular provision
of this Agreement is found to be invalid or unenforceable, it is to that extent
deemed to be omitted in the particular jurisdiction(s) where the provision is
invalid or unenforceable and the remaining provisions of this Agreement shall
not be affected by such omission. No provision of this Agreement shall be
altered, amended, revoked or waived, except by an instrument in writing signed
by all parties. A waiver of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent or other breach. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together will constitute a single
instrument; provided, however, that this Agreement shall not become binding upon
any of the parties unless and until counterparts are executed by all parties.
Each such counterpart shall be considered an original. A facsimile signature
shall constitute an original signature.
 
 
11. Restrictive Covenants. The parties acknowledge and agree that any
confidentiality, non-disclosure, non-competition, non-solicitation or other
restrictive covenant contained in any prior agreement between the parties
including but not limited to restrictive covenants in the Confidentiality and
Non-compete Agreement, Separation Agreement, and Employment Agreement shall
remain in full force and effect following the Effective Date of this Agreement,
unless otherwise agreed in writing by the Parties.
 
 

 
 
12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter.
 
 
IN WITNESS WHEREOF, each party's duly authorized representative has executed
this Agreement after reading and understanding its terms.
 
Dynatronics Corporation
 
By:  /s/ Jennifer Keeler                                                    

       Jennifer Keeler
 
Title: General Counsel                    
                                                       

 
 
Consultant Brian Baker
 
By:  /s/ Brian Baker                                                     

       Brian Baker
 
Title: Principal Consultant        
                                                        

 
 
 

 
 
 
 
EXHIBIT A
Confidentiality & Proprietary Rights Provisions
 
 
A. Definition. Consultant may have access to, or Company may provide to
Consultant, information that Company regards as confidential or proprietary.
“Confidential Information” includes information of a commercial, proprietary, or
technical nature and includes, but is not limited to, the following, whether now
in existence or hereafter created:
 
i.
any information about Company’s customers of any nature whatsoever, specifically
including: the fact that someone is a customer or prospective customer of
Company; all lists of customers, former customers, applicants and prospective
customers; and all personal or financial information relating to and identified
with such persons;
ii.
all business, financial or technical information of Company (including account
numbers and software licensed from third parties or owned by Company or its
affiliates);
iii.
Company’s marketing philosophy and objectives, promotions, markets, materials,
financial results, technological developments, and other similar proprietary
information and materials;
iv.
all information protected by rights embodied in copyrights, whether registered
or unregistered (including all derivative works), patents or pending patent
applications, “know how,” trade secrets and any other Intellectual Property
Rights, as defined below, of Company;
v.
information with respect to employees of Company that is non-public,
confidential, business-related, or proprietary in nature, including names of
employees, the employees’ positions within Company, the fact that they are
employees of Company, contact information for employees, personal employee
identification numbers, and any other information released to Consultant
regarding employees in the past and in the future;
vi.
any other information that Consultant should, in the exercise of reasonable
business judgment, recognize as confidential; and
vii.
all notes, memoranda, analyses, compilations, studies and other documents,
whether prepared by Company, Consultant or others, which contain or otherwise
reflect Confidential Information.
 
B. Essential Obligation. Consultant shall retain the Confidential Information in
secret, shall not utilize the Confidential Information for the benefit of
Consultant or any third party, and shall not divulge, furnish, or make
accessible Confidential Information to any third party. Consultant shall use the
Confidential Information solely and exclusively for the purpose of performing
under or receiving the benefit of the Agreement. Upon the earlier of DYNA’s
request, or the date of expiration or termination of this Agreement, Consultant
will return to DYNA all documents, copies thereof, including electronic or
digital copies, and other material fixed in tangible form in the possession of
Consultant that pertains to the business of DYNA, including, but not limited to,
Confidential Information, as well as all copies, adaptations and independent
compilations thereof in Consultant’s possession.
 
C. Compelled Disclosure. In the event Consultant becomes legally compelled to
disclose any of the Confidential Information, Consultant shall provide the
Company with prompt notice so that Company may seek a protective order or other
appropriate remedy. In the event that such a protective order or other remedy is
not obtained, Consultant shall furnish only that portion of the Confidential
Information which in the opinion of Consultant’s counsel is legally required and
shall exercise commercially reasonable efforts to obtain a protective order or
other reliable assurance that confidential treatment shall be accorded to the
Confidential Information.
 
D. Return or Destruction of Confidential Information. Upon termination of this
Agreement or a Statement of Work, or earlier request, Consultant must return or
destroy all Confidential Information of Company, and upon request, provide
Company written certification attesting to its destruction.
 
E. Exclusions. The term Confidential Information excludes any portion of such
information that Consultant can prove: (i) was publicly available at the time
the Consultant acquired the information from Company; (ii) has become publicly
available other than by the Consultant’s breach of this Agreement, but the
obligation of confidentiality shall cease only after the date on which such
information has become publicly available; (ii) was known by Consultant prior to
acquiring the information from Company; (iii) was rightfully acquired by
Consultant from a source other than Company or Company’s affiliates, directors,
employees, agents, or representatives, provided that such source is not
prohibited from transmitting such information pursuant to any contractual,
fiduciary, or legal obligation; (iv) was independently developed by Consultant
without using the Confidential Information; or (v) was generally disclosed by
Company to third parties without similar obligations of confidentiality.
 
 

 
 
F. Remedies. If Consultant breaches the covenants set forth in this Agreement,
irreparable injury may result to Company or third parties entrusting
Confidential Information to Company. Therefore, Company’s remedies at law may be
inadequate and Company (or such third party) will be entitled to seek an
injunction to restrain any continuing breach. Notwithstanding any limitation on
Consultant’s liability, Company will further be entitled any other rights and
remedies that it may have at law or in equity.
 
G. Obligations. Consultant’s obligations respecting the Confidential Information
disclosed by Company shall remain in effect (a) with respect to a trade secret,
for so long as such information remains a trade secret and (b) for all other
Confidential Information, for a period of seven (7) years from the date of
expiration or termination of this Agreement.
 
2. Proprietary Rights.
 
A. Consultant and Company each acknowledge that performance of the Services may
result in the creation of Work Product. Consultant and Company agree, Company is
the sole and exclusive owner of and shall have all Intellectual Property Rights
in the Work Products. Consultant acknowledges that the Work Products have been
developed for Company for Company’s sole use, and Consultant agrees not to sell,
disclose, use, or otherwise exploit any of the Work Products without the prior
written consent of Company. For purposes of this Agreement, “Intellectual
Property Rights” means all patents (including originals, divisionals,
continuations, continuations-in-part, extensions, foreign applications, utility
models, and re-issues), patent applications, copyrights (including all
registrations and applications therefore), trade secrets, trademarks, trademark
applications and other proprietary and Intellectual Property Rights, including
moral rights and “Work Product(s)” means collectively all work, materials or
ideas performed, created or prepared by Consultant for Company pursuant to this
Agreement, and all work, materials or ideas performed, created or prepared by
Consultant pursuant to all prior agreements, both oral and written, between
Consultant and Company prior to the Effective Date of this Agreement, including
all programs, derivative works, source code, object code, discoveries, business
concepts, inventions, innovations, improvements, materials, documentation,
techniques, methods and processes that are conceived, made, proposed, or
developed by Consultant, alone or with others, specifically related to any
Statement of Work, whether or not prepared on or off the premises of Company or
during regular work hours, but excluding any Excluded Invention, as defined
below.
 
B. It is expressly agreed between Company and Consultant that if any Work
Products are copyrightable and such Work Products fall within the definition of
a “work made for hire” as defined in 17 U.S.C. § 101 and § 201(b), such Work
Products will be considered a “work made for hire” and all copyrights and
copyright registrations related to such copyrightable Work Products will be the
sole and exclusive property of Company. To the extent that any Work Products do
not fall within the definition of a “work made for hire,” Consultant grants and
assigns to Company without reservation, all of Consultant’s worldwide ownership
rights, title and interest in and to all Intellectual Property Rights in such
Work Products. Such grant of rights by Consultant to Company includes the
exclusive right to make copies, prepare derivative works from any Work Products,
publish, publicly perform, and publicly display the Work Products with full
rights to authorize others to do the same. Company’s ownership will include all
changes and additions to any Work Products made by either Party and all
derivative works made by either Party.
 
During the term of this Agreement and at all times thereafter, at the request of
Company, Consultant shall execute all papers, applications, assignments, and
other instruments and perform all other reasonable acts that Company shall deem
necessary or convenient in order to transfer, convey, and assign to Company or
its nominee the sole and exclusive right, title, and interest in and to and all
Intellectual Property Rights to the Work Products, and to apply for, register,
perfect, confirm, establish, enforce, and protect Company’s rights in the Work
Products, and all expenses reasonably incurred by Consultant pursuant hereto
shall be borne by Company. Consultant shall accept as final the judgment of
Company on these matters. Consultant shall render aid and assistance to Company
in any interference or litigation pertaining to the Work Products. Consultant
will not be required to assign to Company any invention, discovery, innovation,
or improvement that Consultant: (i) can show was developed prior to the
commencement of Services and developed on Consultant’s own time and without the
use of any Company equipment, supplies, facility or Confidential Information;
and, (ii) was disclosed to DYNA in writing prior to the commencement of any
Services (the "Excluded Inventions"). Notwithstanding the foregoing, Consultant
hereby grants to Company a non-exclusive, fully paid-up license to use all such
Excluded Inventions throughout the world in perpetuity as part of the Work
Product.
 
 
